Title: To James Madison from Sylvanus Bourne, 24 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 24 July 1805, Amsterdam. “I hasten to forward you the inclosed important State document & you will at once see into all the probable consequences thereof.
          “I transmit also a Copy of my letter to mr Alexander on the subject of the Consulate at Rottm referred to in my late letters to you & which I hope will meet your approbation.
          “Mr Clark at Emden has expressed his hopes of this Appointment of his claims to which you must be duly acquainted—I therefore forbear any interference.
          “My Mind has lately been much & very unpleasantly occupied on the Subject referred to in my many letters wrote you—but I now feel the Calmness & composure which a conscious integrity inspires & Shall wait with confidence for your decision not doubting it will be candid & just.”
        